Citation Nr: 0828349	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right shoulder disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right knee disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to April 
1998.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2003 rating decision of the RO.  

In a subsequent July 2007 rating decision, the RO separated 
the veteran's single 10 percent rating for arthritis into 
three 10 percent ratings for the right shoulder, right knee 
and left knee.  This result does not fully satisfy the 
veteran's appeal.  

The veteran also has raised the issue of service connection 
for psoriatic arthritis during the course of the appeal.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The service-connected right shoulder disability picture 
is shown to be manifested by degenerative joint disease and 
related surgical residuals and to be productive of a 
functional loss due to pain that more nearly approximates 
that of a restriction of motion to shoulder level.  

2.  The service-connected degenerative joint disease of the 
right knee is shown to be manifested by full extension and 
some loss of full flexion with pain at the extremes of 
movement, neither flexion limited to less than 45 degrees due 
to pain or flareups nor related instability or recurrent 
subluxation is demonstrated.  

3.  The service-connected  left knee disability picture, 
status post multiple meniscectomies currently is shown to be 
manifested by severe degenerative joint changes and to be 
productive of increased loss of function due to pain and 
flareups that more nearly approximates that of extension 
limited to 10 degrees and flexion limited to 30 degrees; 
neither related instability nor recurrent subluxation is 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 
20 percent for the service-connected of the right shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5201 (2007).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability on 
the basis of arthritis with a compensable limitation of 
motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2007).  

3.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected left knee disability on 
the basis of a limitation of motions with extension limited 
to 10 degrees have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2007).  

4.  The criteria for the assignment of an increased rating of 
20 percent for the service-connected left knee disability on 
the basis of limitation of motion with flexion limited to 30 
degrees have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA, by letter mailed 
in July 2007, after the September 2004 grant of service 
connection and initial rating assignment for these claims.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in July 2007 and again in 
December 2007.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of these 
claims would have been different had VCAA notice been 
provided before the initial adjudication of the claims.  

The July 2007 letter also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, and the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  


General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).  

The veteran's right shoulder and bilateral knee disabilities 
are rated as traumatic arthritis under 38 C.F.R. § 4.71 
Diagnostic Code 5010.  This diagnostic code provides that 
traumatic arthritis is rated as degenerative arthritis under 
38 U.S.C.A. § 4.71a, Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  

When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of these service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  


Right Shoulder

In addition to the ten percent rating for arthritis due to 
trauma assigned under 38 C.F.R. § 4.71, Diagnostic Code 5010, 
the Board considers other rating criteria applicable to the 
veteran's right shoulder.  

A 20 percent rating is warranted for limitation of the motion 
of the major or minor arm at the shoulder level or limitation 
of motion of the minor arm to midway between the side and 
shoulder level.  A 30 percent rating is authorized for 
limitation of motion of the major arm to midway between the 
side and shoulder level or for limitation of motion of the 
minor arm to 25 degrees from the side.  A 40 percent rating 
is warranted for limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The service treatment record shows the veteran underwent a 
right shoulder Mumford procedure in September 1993 to treat 
acromioclavicular degenerative joint disease with mild 
impingement.  

A June 2007 VA examination report notes a review of the 
claims file and includes a discussion of pertinent service 
and medical history.  The veteran complained that his 
shoulder hurt all the time.  He described a stiffness, 
swelling, weakness, fatigability and lack of endurance in the 
shoulder.  No heat, redness or locking was reported.  

The veteran was not good at providing his history, but 
indicated that flareups were caused by overuse of the 
shoulder.  Since his original surgery, the veteran had had no 
dislocations, recurrent subluxations, inflammatory arthritis, 
constitutional symptoms or prosthesis.  The veteran did 
report difficulty with activities such as reaching up to wash 
hair or getting dressed and grooming, due to pain.  

Upon examination, well healed and non-tender scarring was 
observed on the top of the right shoulder.  Tenderness to 
palpation was noted along the anterior right shoulder.  The 
veteran's muscle strength was 5/5 and equal, bilaterally.  
Neurological examination was normal.  

The right shoulder range of motion testing results indicated 
the veteran's flexion was to 120 degrees, or lacking 60 
degrees.  Abduction was to 140 degrees, or lacking 40 
degrees.  Internal rotation was to 50 degrees or lacking 60 
degrees.  All of these ranges were considered to be unchanged 
with repetition and limited at the end of range by pain.  The 
examiner diagnosed degenerative joint disease of the right 
shoulder, based on prior radiological studies.  

Here, under diagnostic code 5201, the veteran's right arm 
would have to be limited in motion to shoulder level in order 
for the veteran to receive a 20 percent rating under 
Diagnostic Code 5201.  In this case, such an actual 
limitation is not shown.  

However, given the demonstrated restriction and factoring his 
reports of pain on motion, the Board finds that the service-
connected right shoulder disability picture more nearly 
resembles that of a function loss to due pain with 
restriction of movement to shoulder level.   

Accordingly, on this record, the Board finds that an 
increased rating of 20 percent for the service-connected 
right shoulder disability is warranted.  


Right Knee

In addition to the criteria for arthritis, there are other 
criteria specifically applicable to the knee, which the Board 
must consider in a case such as this.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 
4.14 does not preclude the assignment of separate evaluations 
for separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

The service treatment record shows that the veteran sustained 
a lateral meniscus tear in his right knee in September 1986.  
Other notes indicate his right medial meniscus was torn 
during service.  

A January 2005 examination notes that the veteran's knees and 
hips were normal.  A note from May 2005 states that the 
veteran was using a disproportionately high amount of pain 
medication relative to the level of his disabilities.  

A private orthopedic examination report from March 2007 
indicates that the veteran reported for treatment of left 
knee pain.  The veteran apparently did not complain of right 
knee problems at this time and no findings were recorded in 
this regard.  A separate medical report from this same month 
addresses the veteran's permanent disability status, and 
makes reference to bilateral knee pain.  

The June 2007 VA examination report addresses right knee 
complaints.  The veteran reported pain in both knees, left 
greater than right.  He said the pain came and went.  He 
indicated weakness, stiffness, fatigability and lack of 
endurance.  

The veteran did not report swelling, heat, redness or locking 
in his right knee.  He did report flareups attributable to 
walking or standing and productive of severe pain.  He had 
difficulty shopping, walking the dog and doing yard work.  
His daughter reported that he lived on the first floor of his 
house, to avoid the use of stairs.  

Upon examination, the veteran's knees were described as 
stable, with no obvious deformities.  Lachman, McMurray, and 
drawer signs were negative.  The right knee range of motion 
testing showed 0 to 120 degrees of flexion, characterized as 
unchanged with repetition.  The veteran was diagnosed with 
degenerative joint disease of the right knee, based upon 
prior radiological studies.  

The medical evidence reflects that veteran's right knee is 
stable.  Therefore, the disability does not warrant a 
separate compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The medical evidence also does not show frequent episodes of 
locking, pain or effusion into the joint, as required for a 
higher rating under Diagnostic Code 5258.  

However, the combination of arthritis in the right knee and 
limitation of motion to a noncompensable degree warrants a 10 
percent rating under Diagnostic Codes 5003, 5010.  Findings 
of painful motion or degenerative joint changes that would 
equate with a functional loss manifested by flexion limited 
to less than 45 degrees are not shown in this case.  

Therefore, the Board concludes that a rating higher than 10 
percent for the service-connected right knee degenerative 
joint disease rated is not warranted.  


Left Knee

The service treatment record shows that the veteran underwent 
a medial and lateral meniscectomy of his left knee in 1980 
and 1981, respectively.  He had a focal medial facet surgery 
for degenerative joint disease of his left knee in 1989.  The 
veteran related a history of having as many as 7 surgical 
procedures involving this joint.  

As with the right knee, a January 2005 private evaluation 
considered the left knee to be normal.  

A March 2007 private knee examination report includes the 
veteran's complaints of severe intermittent pain in the 
medial and lateral aspects of his left knee.  He noted 
swelling and increased  pain ranging from 5 to 9/10 with 
certain activities.  He reported a history of multiple 
steroid injections and drainages.  

The examination revealed incisions of the left knee without 
signs of infection or erythema.  The veteran exhibited left 
knee range of motion from -5 to 110 degrees.  Some weakness, 
characterized as 4+/5, was noted in the quads and hamstrings.  
The knee was stable to varus and valgus stress and negative 
for anterior and posterior drawer sign.  

An x-ray report noted tricompartmental arthrosis with severe 
arthrosis laterally in the lateral joint space.  

The history reported by the veteran at his June 2007 VA 
examination was essentially the same for the left knee as 
stated above for the right knee.  As indicated, the veteran 
describes left knee symptoms as being worse than his right 
knee.  

The examination of the left knee was essentially the same, 
with the veteran demonstrating a left knee range of motion 
from 0 to 110 degrees, lacking 30 degrees and unchanged with 
repetition.  Pain at the endpoints of flexion was indicated.  
Based on prior radiological studies, the veteran was 
diagnosed with degenerative joint disease of the left knee.  

Applying the calculated loss of function resulting from pain 
and due to flareups to the criteria in Diagnostic Codes 5260 
and 5261, the Board finds that the severe degenerative joint 
disease of the left knee, status post multiple surgeries for 
cartilage damage more nearly approximates the criteria for 
the assignment of a separate rating of 10 percent based on 
extension limited to 10 degrees and an increased rating of 20 
percent based on flexion limited to 30 degrees in this case.  

Here, the clinical history associated with the left knee 
disability tends to indicate it is more problematic than the 
right.  Also the history of multiple left knee surgery and 
the currently documented left knee joint changes of a severe 
degree strong support a finding of greater disability on this 
side.  The left knee is stable and is not shown to produce 
instability or recurrent subluxation so as to warrant the 
assignment of a separate rating on that basis.  

The Board has considered whether a higher rating is warranted 
for any portion of the initial evaluation period and finds 
that the current rating are warranted for the entire period 
of the appeal.  See Fenderson v. West; 12 Vet. App. 119 
(1999).  


Extraschedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2007).  

The record reflects that the veteran has not required 
hospitalization for any of the service-connected disabilities 
at issue and that the manifestations of each are contemplated 
by the schedular criteria.  None of the evidence shows that 
the manifestations of any of the disabilities are unusual or 
exceptional.  In sum, there is no indication that the average 
industrial impairment from any of the disabilities would be 
in excess of that contemplated by the now assigned 
evaluations.  

In addition, the Board notes that the veteran is currently in 
receipt of a 100 percent rating for his service connected 
neuropsychiatric disability, not currently on appeal.  
Therefore, referral of this case for extraschedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996)  





ORDER

An increased, initial rating of 20 percent for the service-
connected right shoulder disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

An increased, initial rating in excess of 10 percent for the 
service-connected right knee disability is denied.   

An initial separate 10 percent rating based on limitation of 
extension and an increased initial rating of 20 percent based 
on limitation of flexion for the service-connected left knee 
disability is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


